                               Case 19-10309   Doc 9      Filed 03/25/19      Page 1 of 1
Form 173

                                  UNITED STATES BANKRUPTCY COURT
                                          Middle District of North Carolina
                                             101 S. Edgeworth Street
                                              Greensboro, NC 27401

                                                                                Bankruptcy Case No.: 19−10309
IN THE MATTER OF:
Sabrina Rena Pratt xxx−xx−1767
aka Sabrina Rena Megbewokpo
724 Creek Ridge Rd. Trailer 12
Greensboro, NC 27406

   Debtor(s)


                              NOTICE OF DEFICIENCY OF SERVICE OF CHAPTER 13 PLAN




A proposed Chapter 13 Plan was filed in this case on Friday, March 22, 2019. To the extent that the proposed
Chapter 13 Plan includes a request to determine the amount of any secured claim (including a request to determine
the value of any collateral), Bankruptcy Rule 3012(b) requires service of the proposed plan on the holder of such
claim and any other entity the court designates in the manner provided for service of a summons and complaint under
Rule 7004. Proof of such service must be made to the Court by affidavit as required by Rule 4(l) of the Rules of Civil
Procedure, made applicable by Bankruptcy Rule 7004(a)(1).

The following deficiencies have been noted regarding service of the proposed Chapter 13 Plan:

*No certificate of service has been filed for the proposed Chapter 13 Plan or certificate of service is incomplete.

*The proposed Chapter 13 Plan includes a request to determine the amount of a secured claim and proof of
service by affidavit as required by Rule 3012(b) and 7004(a)(1) has not been filed with the court for the
following creditor(s):
      −Bridgecrest Credit Company, LLC




Dated: 3/25/19                                                                  OFFICE OF THE CLERK/htn
